DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2, 9, and 16 have been cancelled. Claim 21 has been added as new claim. Therefore, Claims 1, 3-8, 10-15, and 17-21 are pending in this Application. 
Response to Amendments/Arguments
The amendments overcome the objections to the claims. The drawings submitted on 08/22/2022 are acceptable.
Applicant’s argument/remarks, on pages 9-13, with respect to rejections to claims 1-20 under 35 USC § 101 have been fully considered and they are respectfully not persuasive. Therefore, rejections to the claims have been maintained.
	On pages 10-11, the Applicant argues that:
 	“The independent claims are not directed to an abstract idea because they do not
expressly recite a mental process, a mathematical concept, or a method of organizing human activity "on [its] own or per se" in the claim. Therefore, the claims are patent eligible at Step 2A: Prong 1….Claims are not abstract if their limitations merely involve mathematical calculations. For example, MPEP § 2106.04(a)(2) states…claim
does not recite a mathematical concept (i.e., the claim limitations do not fall within the
mathematical concept grouping), if it is only based on or involves a mathematical concept." The PTAB further elaborated on this distinction in Ex Parte Hannun (Appeal 2018-003323) ("Hannun") (Designated as an informative decision)… Similar to the facts in Hannun, Applicant respectfully submits that while the identified limitations of claim 1 may inherently involve mathematical concepts, they do not expressly recite any mathematical concepts. …
 	page 12 “Predicting future pressures is not itself a mathematical concept. Thus, the claim step of "predict, using the model, pressures in the pressurization subsystem over a future period of time that is subsequent to the time period" does not recite a mathematical concept. Because the independent claims do not expressly recite any mathematical concepts, the independent claims do not recite an abstract idea.” These arguments are respectfully not perasuive. 
	The claims were not rejected under 101 and grouped as an abstract idea under a mental process or a method of organizing human activity. In the case of Hannun, the board found out that the examiner erred in his analysis because the Examiner rejected the claim under the group of organizing human activity instead of mental processes in step 2A, and because it fails to provide support for his analysis in step 2B of the 101 analysis. Also, the claims had further limitations that were impossible to do in the mind. Furthermore, in the case of Hannun a formula was not recited but only results were used based on a formula. 
	Thus, this Application and Hannun application are not similar and the additional limitations recited in this Application do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Moreover, this instant Application is more similar to the Flook case (Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978) and which is widely described and used as an example in the current requirements for analysis for steps 2A and 2B for abstract ideas (see MPEP 2106.04, 2106.05 (a), (h)). 
	In this case, while the claim clearly defines a generated model and which is explicitly defined as a generated equation (see disclosure 0019). The rejection states that the claim recites and describes mathematical concepts/mathematical relationships which is part of the group of Mathematical concepts of abstract ideas.  The model is used for predicting pressures values or a pressurization subsystem. The blowout preventer is simply a field of use. The preventer is not controlled by using or integrating the abstract idea of detecting or predicting a fail state with the blow preventer. Thus, the claimed subject matter is directed to the abstract idea. 
	On page 13, the Applicant further argues or states that “Additionally, the claimed model, and the model generation process, is designed to be faster and use fewer computational resources (e.g., less computer memory) than alternatives. For example, the system generates the model using less input data, which requires less computer memory and processing power, than may be required by other techniques to monitor the blowout preventer”. These arguments are not persuasive.
	In response to the statements above, these benefits or limitations are not reflected in the claimed subject matter.  
Applicant’s argument/remarks, on pages 13-14, with respect to rejections to claims 1-20 under 35 USC § 102(a)(1)/(2) have been fully considered but are respectfully not persuasive. Therefore, rejections to claims have been maintained.
	On page 14, the Applicant argues that:
	“claim 1 is amended to recite "determine, by analyzing the predicted pressures in the pressurization subsystem over the future period of time, a rate of decay of the pressure in the pressurization subsystem during the future period of time; 
determine whether the rate of decay is within a range of acceptable decay rates; and detect a failure of the blowout preventer in response to determining that the rate of decay of the pressure is outside the range of acceptable decay rates." Applicant submits that Winters does not disclose or make obvious at least these claim features”. These arguments are respectfully not persuasive. 
 	This instant application 16301146 Fig. 4 and [0043] teaches or suggests a broadest reasonable interpretation of the limitations and states “that when the rate of decay is not within acceptable ranges, the test fails an this indicates a failure of the BOP”. This, is what Winters teaches or suggests in [0050] “When a stable solution is obtained, the predicted value of Ps is compared to the required test pressure P req· In the simplest situation, if Ps is greater than or equal to P req' the test is declared "successful" (positive) and, given confidence in the interpretation, the test can be ended in order to proceed to the next test. If Ps is less than P req, the test is declared "unsuccessful" (negative) and, given confidence in the interpretation, the test can be "pumped up" or repeated. After stability is achieved, one or more additional tasks may be performed…”, thus, unsuccessful tests indicate or detects a problem in the BOP. [0003] a 5 min test of stable pressures indicates is a proof of non-leaking, if this tests fails, then a leaking condition is indicated; also, see [0067 and 0073-0076] In particular, the familiar red, green, and yellow "traffic light" scheme was implemented to clearly identify the results of testing: (0073] A "red" light was assigned to a test when: 
[0074] 1. Ps predictions satisfy the (60,3) criterion and [0075] 2. P,(1-b)<P req where b=0.0069, or (0076] 3. (Ps-Pz)/Ps~0.125. If shut-in pressure Ps falls below P req before a test is ended, a red light is lit”; also, see [0080] the test is an indication of no-leaking or leaking conditions in the BOP. Thus, Winters teach or suggest the argued limitations.
	 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, and 17-21 are rejected under 35 U.S.C. 101 because the
claimed invention is directed to an abstract without significantly more.
	Claims 1, 8, and 15, recites in part:
	“generate, based on the plurality of predetermined values and the plurality of pressure measurements, a model representing a relationship between pressure in the pressurization subsystem and time; and
	predict, using the model, pressures in the pressurization subsystem over a future period of time that is subsequent to the time period;
	determine, by analyzing the predicted pressures in the pressurization subsystem over the future period of time, a rate of decay of the pressure in the pressurization subsystem during the future period of time; 
	determine whether the rate of decay is within a range of acceptable decay rates; and detect a failure of the blowout preventer in response to determining that the rate of decay of the pressure is outside the range of acceptable decay rates”.
	These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relationships which is identified as an example of mathematical concepts grouping of abstract idea. The step above “model generation” 
requires the use of a mathematical algorithm including regression algorithms which includes mathematical concepts (see [0035] “The computing device 124 can use a Levenberg Marquardt algorithm or another optimization technique for determining the values for the model (e.g., A0 , A1 , A2 , mu m2 , or any combination of these). The model generated is an equation (see [0019]) which is derived or previously calculated  by using mathematical algorithms. The step of predicting pressures using the model is further related to mathematical calculations which is part of the group of mathematical concepts abstract ideas. The determination rate of decays, comparing the rate of decay against a thresholds of acceptable ranges, an detecting a failure based on the comparing require the mathematical calculation of using measurements of pressure divided over time, and comparing a value against a threshold to determine if the value is greater or smaller that the threshold. Thus, these limitations include mathematical concepts. Thus, the previous steps involve or suggest the use and implementation of mathematical concepts including the calculation of values using formulas/equations. Therefore, the claims recite abstract ideas or judicial exceptions. 
     The judicial exceptions are not integrated into a practical application because the claims recite the additional elements such as “blowout preventer and pressurization subsystem coupled to the BOP”,  “computing device and memory”, “a pressure sensor”, “receiving pressure measurements from the pressure sensor”, and “receiving a plurality of predetermined values to be used in the generation of the model”. The blowout preventer and pressurization subsystem coupled to the BOP represents a field of use and the computing device and memory are recited in high level of generality and merely uses a computer to perform the abstract idea and is equivalent to mere instructions to apply an exception (see MPEP 2106.05(f)). The pressure sensor for measuring and providing pressure measurements is also recited in a high level of generality and represents only insignificant extra solution activity of  mere data gathering (see 2106.05(g)).  The additional step of “receiving a plurality of predetermined values to be used in the generation of the model” is recited in high level of generality and represents only insignificant extra solution activity of mere data gathering such as retrieving information in memory (see MPEP 2106.05(d)(II)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of 
A system, comprising a blowout preventer and pressurization subsystem coupled to the BOP represents an intended field of use for the abstract idea or to generally link the use of the judicial exception to the technological environment of a computer cannot provide an inventive concept as stated by the courts (MPEP 2106.05(h)). Using “computing device and memory to perform the calculations” and which are recited in high level of generality simply amounts to “apply it” to perform the abstract idea. The term “a computing device” which seems to be a computer component recited in high level of generality that represents no more than instructions “to apply” with the judicial exception/the abstract idea on a computer or to generally link the use of the judicial exception to the technological environment of a computer cannot provide an inventive concept as stated by the courts (see MPEP 2106.05(f) and MPEP 2106.05(h)). 
Furthermore, the additional limitations sensor and sensor measurements represent only insignificant extra solution activity of mere data gathering and are well-understood, routine, conventional activities in the art of data acquisition (see 2106.05(g) (3) and 2106.05(D)(II)).  The additional step of “receiving a plurality of predetermined values to be used in the generation of the model” is an insignificant extra solution activity of mere data gathering such as retrieving information in memory and have been recognized by the courts as computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106.05(d)(II) “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
 	Claims 3-7, 10-14, and 17-20 depend from claims 1, 8, and 15, respectively, and thus recite the limitations and the abstract ideas of their corresponding parent claims.
	Claims 3-4, 10, and 17 further recites limitations such as “wherein the range of acceptable decay rates is between three pounds per square inch (psi) per minute and five psi per minute; and determine that the rate of decay will be within the range of acceptable decay rates for an acceptable period of time that is at least five minutes long”. These additional limitations are also abstract ideas themselves since they involve mathematical concepts involving mathematical calculations of rate of decay as previously stated above and mathematical relationships calculations such as determining that the rate of decay values are greater or lower than a threshold/target.  Accordingly, these additional elements do not integrate the abstract idea of claim 1, into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea as previously stated.
	 Claims 5-6, 12-13, 18-19, and 20-21  further recites additional limitations such as “determine, by analyzing the predicted pressures in the pressurization subsystem over the future period of time, a pressure level at which the pressure in the pressurization subsystem is substantially stable; wherein the acceptable range of pressures is between 1,000 psi and 20,000 psi; wherein the model is based on a thermal-cooling characteristic of the pressurization subsystem”. These additional limitations are also abstract ideas themselves since they involve mathematical concepts involving mathematical calculations of rate of calculating a pressure level at stable level if possible, based on values being greater or lower than a threshold/target of ranges. Accordingly, these additional elements do not integrate the abstract idea of claim 1, into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea as previously stated.
 	Claims 7, 14, and 20 further recites additional limitations such as “wherein the model is based on a thermal-cooling characteristic of the pressurization subsystem”. This additional limitation is an extra solution activity or intended result (see 2106.05(g)). The disclosure does not teach or suggest that the model parameters are calculated/computed and adjusted by considering a thermal or cooling value.  The disclosure suggest that the model is the result of cooling and heating in a pressurizing system including BOP.  Therefore, these limitations do not meaningfully limit the claim. The judicial exceptions are not integrated into a practical application because claim 7 recite the additional elements such as “wherein the model is based on a thermal-cooling characteristic of the pressurization subsystem” which is recited in high level of generality and merely recites an intended result and dos not impose any meaningful limitation on the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
	Claims 11 and 18 further recites the additional limitation of “instructions for causing the processing device to, prior to the time period, causing a pump of the pressurization subsystem to communicate an oil-based mud or a synthetic-based mud through the pressurization subsystem to pressurize the pressurization subsystem” are recited in high level of generality and are considered insignificant extra solution activities corresponding to necessary pre-solution activities for data gathering (see MPEP 2106.05(g)) or generally link the use of a judicial exception to a particular technological environment of field of use such as pressure subsystem including a pump (see MPEP 2106.05(h).). In order to measure the pressure and generate the model, this step of generating pressure is a necessary to generate pressure whish are measured and used for the generation of the model.  
	The judicial exceptions are not integrated into a practical application because claims 11 and 18 limitations above and which are recited in high level of generality and are considered insignificant extra solution activities corresponding to necessary pre-solution activities for data gathering (see MPEP 2106.05(g)) or generally link the use of a judicial exception to a particular technological environment of field of use such as pressure subsystem including a pump (see MPEP 2106.05(h).). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “causing a pump of the pressurization subsystem to communicate an oil-based mud or a synthetic-based mud through the pressurization subsystem to pressurize the pressurization subsystem” are considered insignificant extra solution activities corresponding to necessary pre-solution activities for data gathering (see MPEP 2106.05(g)) and does not amount to significantly more as indicated by the courts since they are well-understood, routine, conventional activities recited at a high level of generality (see MPEP 2106.05(d)(II). (See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)). For instance, the background of the invention is directed to testing the pressure of BOPs and suggests that in order to perform this test, the system must be pressurized in advance. The reference Winters also teaches that pressurizing the system before a testing of the pressure is a standard test in the art of wellbores or BOP testing/monitoring (see 0003 this suggest that this tests and the step of controlling a pump for pressurizing the system is very well known; also, see 0007 and [0020]). Winters further teaches that the system is pressurized before the testing (see [0020]).  Thus, the limitations of claims 11 and 18 were very well known, routine and conventional and necessary steps for performing pressure testing.  Furthermore, generally link the use of a judicial exception to a particular technological environment of field of use such as pressure subsystem including a pump/machine that contributes only nominally or insignificantly to the execution of the claimed method/invention would not provide significantly more than the abstract idea (see 2106.05(b) “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011). Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	Claim 17 recites “wherein the range of acceptable decay rates is between zero and five psi per minute”.   These limitations do not have support in the disclosure as originally filed. The Applicant did not provide specific support for the amendments as required in the MPEP 714.02 and/or 2163.06  “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06”.
The instant disclosure paragraphs [0008], [0016], [0047] recite that the acceptable range is between 3-5psi/min, and [0040] 3-6 psi/min. No support was found for zero 0psi/min being an accepted value. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winters (US 20080185143).
	As per claim 1, Winters teaches a system (see Fig. 2 a system; also, see page 8 claim 1 a system) comprising:
	A blowout preventer (see Fig. 2 BOP 18 and see [0020-0021] “…method is provided for testing a blowout preventer (BOP)…”);
	A pressurization subsystem coupled to the blowout preventer (see fig. 2 and see [0007] and [0044] “pump”); 
	a pressure sensor that is positionable in the pressurization subsystem for pressurizing a blowout preventer, the pressure sensor for detecting pressure in the pressurization subsystem (see Fig. 2 pressure transducer/sensor positioned in the pressurizing system including the BOP; also, see [0007] “…At the target pressure, pumping stops and the pressure in the test volume is monitored until the test is deemed valid (i.e. the "shut-in phase…”. The pressure sensor…Pressure testing a BOP with SBM leads to lengthy testing times as a result of pressure/volume/temperature (PVT) influences associated with the fluid properties of SBM; ); and
	a computing device communicatively coupled to the pressure sensor and including a processing device and a memory device on which instructions are stored for causing the processing device to (see  Fig. 2 computer/laptop; also, see [0063] “Digital BOP testing is most conveniently implemented by software loaded on a laptop computer 50 with the intent of supporting the current workflow of subsea BOP testing. Although the software is therefore designed to be seen and used at CUs 12 by CU operators, those skilled in the art realize that the software may be used by other personnel at the drilling rig, and by personnel remotely located from the rig”; also, see [0115]):
	receive a plurality of predetermined values associated with pressure changes in the pressurization subsystem over time (see [0020]-[0023] “…using a predetermined regression model, having a plurality of constant but un-determined coefficients, to express the pressure in the isolated portion of the throughbore as a function of time, and to solve for the value of the coefficients; (b) using the evaluated coefficients and the regression model to forecast the time when the rate of pressure change in the isolated portion of the throughbore approximates a predetermined rate of pressure change…”, the coefficients are predetermined variables/values to be evaluated or calculated; also, see [0046-0051] “0043 To enable real time interpretation of subsea blowout preventer tests, a digital BOP testing algorithm was developed. Many specific approaches may be taken; preferably, the algorithm should obtain accurate pressure forecasts and have good predictive capability. The algorithm is used to fit observed or actual pressure data, and a pressure trend is extrapolated. Finally, a test criteria is applied to check for confidence in the pressure forecast…0045 One specific algorithm and process will be described. During shut-in periods, the coefficients of a function of the form: P ( t ) = A + (b/ (c + t m)…”; also, see equation 2 and 3 that represent models/equations generated; also, “time” suggests predetermined values taken);  
	receive, from the pressure sensor, a plurality of pressure measurements indicating a plurality of pressures in the pressurization subsystem over a time period (see [0020] “…(a) using the signal that is representative of the actual pressure in the isolated portion of the throughbore over successive time points, using a predetermined regression model, having a plurality of constant but un-determined coefficients, to express the pressure in the isolated portion of the throughbore as a function of time, and to solve for the value of the coefficients…”;
	generate, based on the plurality of predetermined values and the plurality of pressure measurements, a model representing a relationship between pressure in the pressurization subsystem and time (generating a model has been interpreted in the broadest reasonable interpretation in light of the specification. In the instant invention, the model is an equation (see 0019) wherein parameters are calculated using a regression algorithm (see 0033). The model/equation is used to predict pressure in the system; Winters teaches the same idea and describes the generation of a model/equation for predicting pressures, see [0020-0023] “0020… (a) using the signal that is representative of the actual pressure in the isolated portion of the throughbore over successive time points, using a predetermined regression model, having a plurality of constant but un-determined coefficients, to express the pressure in the isolated portion of the throughbore as a function of time, and to solve for the value of the coefficients… (c) using the evaluated coefficients, the regression model, and the time of step (b) to forecast the pressure in the isolated portion of the throughbore”; and [0043-0051]); and
 	predict, using the model, pressures in the pressurization subsystem over a future period of time that is subsequent to the time period (see [0022] “In another embodiment a further degree of safety is introduced by the added steps of (f): using the evaluated coefficients and the regression model to predict/forecast the time when the pressure in the isolated portion of the throughbore will stabilize relative to a second pre-determined pressure decline rate that is less than the first pre-determined pressure decline rate, and to predict/forecast the pressure "Pz" at such time; and (g) producing a visual indication if (Pf-Pz) is not greater than the product of Pf and ".epsilon." where ".epsilon." is less than one”; also, see [0023] “(3) predict the pressure in the isolated portion of the throughbore as a function of time; (4) successively compute the pressure decline rate, the time when a first pre-determined pressure decline rate is achieved, and the pressure in the isolated portion of the throughbore at such time; and (5) signal when successive predicted pressures becomes stable…”; also, see [0047] “Using the computed values of "b", "c" and "m", an iterative technique can be used to solve Eq. (3) for the time at which a certain value of P'.sub.T occurs, and Eq. (1) can then be used to predict the associated pressure”);
	determine, by analyzing the predicted pressures in the pressurization subsystem over the future period of time, a rate of decay of the pressure in the pressurization subsystem during the future period of time (see 0023 “successively compute the pressure decline rate, the time when a first pre-determined pressure decline rate is achieved, and the pressure in the isolated portion of the throughbore at such time);  	determine whether the rate of decay is within a range of acceptable decay rates (see [0046-0049] “[0048] Within each computation cycle, the time at stabilization t.sub.s (e.g., when P'(t)=-3 psi/min) is computed from Eq. (3), using the coefficients from the current best fit of Eq. (1). The pressure at stabilization P.sub.s is computed from Eq. (1) using the computed values of "A", "b", "c", "m" and t.sub.s. This is compared with previous P.sub.s forecasts and a test for convergence to a stable solution is applied. "Stable solution" here means the forecast or predicted pressure does not change appreciably as more data is added, whereupon the user/operator is confident that the solution correctly represents the pressure trend and can be used to interpret the current BOP test….0049.. In one embodiment, the convergence test requires a minimum of 60 consecutive P.sub.s predictions to be within 3 psi of one another….”; also, see [0051] “The digital algorithm is therefore focused on predicting the pressure P.sub.s at which a test performed by the chart method is likely to be ended and interpreted (e.g., the shut-in pressure at which the pressure decline rate is -3 psi/min”; also, see [0052]-[0053]); and	detect a failure of the blowout preventer in response to determining that the rate of decay of the pressure is outside the range of acceptable decay rates (Winters teaches or suggests, see [0050] “When a stable solution is obtained, the predicted value of Ps is compared to the required test pressure P req· In the simplest situation, if Ps is greater than or equal to P req' the test is declared "successful" (positive) and, given confidence in the interpretation, the test can be ended in order to proceed to the next test. If Ps is less than P req, the test is declared "unsuccessful" (negative) and, given confidence in the interpretation, the test can be "pumped up" or repeated. After stability is achieved, one or more additional tasks may be performed…”, thus, unsuccessful tests indicate or detects a problem in the BOP. [0003] a 5 min test of stable pressures indicates is a proof of non-leaking, if this tests fails, then a leaking condition is indicated; also, see [0067 and 0073-0076] In particular, the familiar red, green, and yellow
"traffic light" scheme was implemented to clearly identify the
results of testing: (0073] A "red" light was assigned to a test when: 
[0074] 1. Ps predictions satisfy the (60,3) criterion and [0075] 2. P,(1-b)<P req where b=0.0069, or (0076] 3. (Ps-Pz)/Ps~0.125. If shut-in pressure Ps falls below P req before a test is ended, a red light is lit”; also, see [0080] the test is an indication of no-leaking or leaking conditions in the BOP).
	As per claim 3, Winters teaches the system of claim 1, Winters further teaches wherein the range of acceptable decay rates is between three pounds per square inch (psi) per minute and five psi per minute (see [0004] this paragraph suggests that this range is a very well-known range and standard for testing decay rates of pressure for BOP; also, see [0023] and [0046-0049] “the time at stabilization t.sub.s (e.g., when P'(t)=-3 psi/min)”; also, see [0051] “The digital algorithm is therefore focused on predicting the pressure P.sub.s at which a test performed by the chart method is likely to be ended and interpreted (e.g., the shut-in pressure at which the pressure decline rate is -3 psi/min.).).
	As per claim 4, Winters teaches the system of claim 3, Winters further teaches wherein the memory device further includes instructions for causing the processing device to: determine, by analyzing the predicted pressures in the pressurization subsystem over the future period of time, whether the rate of decay will be within the range of acceptable decay rates for an acceptable period of time that is at least five minutes long (see [0023] “(4) successively compute the pressure decline rate, the time when a first pre-determined pressure decline rate is achieved, and the pressure in the isolated portion of the throughbore at such time; and (5) signal when successive predicted pressures becomes stable” and [0046-0049] “…"Stable solution" here means the forecast or predicted pressure does not change appreciably as more data is added, whereupon the user/operator is confident that the solution correctly represents the pressure trend and can be used to interpret the current BOP test…”; also, see [0072] “…Preferably, digital BOP testing software should not display a green light until at least 5 minutes of shut-in time have elapsed. This is necessary to comply with the current MMS requirement of "must hold the required pressure for 5 minutes”; also, see [0003] “[0003] Current subsea Blow Out Preventer (BOP) testing practice (in U.S. "Oil and Gas Drilling Operation," Subpart D, 30 C.F.R. Chapter II, current Edition; and generally worldwide) is to view shut-in test pressures on circular chart recorders and wait until a 5-minute period of reasonably stable pressures is obtained (see FIG. 1)… Tests are initiated well in excess of required pressures. A 5-minute period of reasonably stable pressures is required as proof of non-leaking tests since, absent additional analysis, the periods of overtly declining shut-in pressures could be indicative of leaks in the systems”, thus, 5 minutes is a well-known feature of time for testing BOP).
	As per claim 5, Winters teaches the system of claim 1, Winters further teaches wherein the memory device further includes instructions for causing the processing device to: determine, by analyzing the predicted pressures in the pressurization subsystem over the future period of time, a pressure level at which the pressure in the pressurization subsystem is substantially stable (see 0023); and determine that the pressure level is within an acceptable range of pressures (see [0022] “In another embodiment a further degree of safety is introduced by the added steps of (f): using the evaluated coefficients and the regression model to predict/forecast the time when the pressure in the isolated portion of the throughbore will stabilize relative to a second pre-determined pressure decline rate that is less than the first pre-determined pressure decline rate, and to predict/forecast the pressure "Pz" at such time; and (g) producing a visual indication if (Pf-Pz) is not greater than the product of Pf and ".epsilon." where ".epsilon." is less than one”; also, see [0023] “(3) predict the pressure in the isolated portion of the throughbore as a function of time; (4) successively compute the pressure decline rate, the time when a first pre-determined pressure decline rate is achieved, and the pressure in the isolated portion of the throughbore at such time; and (5) signal when successive predicted pressures becomes stable…”; also, see [0047] “Using the computed values of "b", "c" and "m", an iterative technique can be used to solve Eq. (3) for the time at which a certain value of P'.sub.T occurs, and Eq. (1) can then be used to predict the associated pressure”; also, see [0081] and figs. 10A-B).
	As per claim 6, Winters teaches the system of claim 5, Winters further teaches further teaches wherein the acceptable range of pressures is between 1,000 psi and 20,000 psi (see Fig. 10A-10B and [0081] “FIGS. 10A and 10B show digital BOP testing software results. A pressure forecast is displayed and the test data are interpreted once a stable solution is obtained (FIG. 10A). A stable solution was obtained 15.9 min post shut-in, and P.sub.s predicted was 9,629 psi occurring at clock time 23:19:38. The test continued to a pressure decline rate of -3 psi/min from which P.sub.s actual was 9,661 psi occurring at 23:13:12. The -32 psi difference between P.sub.s predicted and P.sub.s actual is a forecasting error of -0.33%. Digital BOP testing software correctly interpreted the test as positive, but did so 51 minutes ahead of the chart recorder result. In FIG. 10B the test remained shut-in following the initial pressure forecast, and additional pressure data is displayed to show the accuracy of the forecast. The Eq. (1) values of the pressure forecast are: A=8,906.5; b=2.887E+5; c=2.246E+2; and m=0.623”, these ranges are very well known and acceptable for high pressure testing of BOP. The system interpreting the test a positive indicates that the pressure is predicted stable and within acceptable ranges based on the model and calculations).
	As per claim 7, Winters teaches the system of claim 1, Winters further teaches wherein the model is based on a thermal-cooling characteristic of the pressurization subsystem (this limitation has been interpreted broadly in light of the specification. The instant invention recites “0016 Thereafter, due to thermal cooling and other environmental factors, the pressure in the pressurizing system
can decay over time (e.g., as shown between times t1 and t3 of FIG. 2). Winters teaches see Figs. 10A-10B the model is based on the thermal characteristic of the pressurization until the shut-in target test pressure, and cooling thereafter. Winters teaches the same exact model characteristic as the instant invention where the model decays based on the cooling of the pressure gas to the surroundings; see [009-0014] “[0009] Pressure declines of non-leaking tests may be attributed to cooling of the fluids in the pressurized system: [0010] Surface-temperature fluids are pumped from the CU into the kill and/or choke line(s) to apply elevated pressure to the subsea BOP components being tested (i.e., these fluids are warmer than their surroundings). [0011] Fluids in the kill and/or choke line(s) compress as additional fluids are pumped in (i.e., these fluids are displaced deeper to cooler surroundings). [0012] Fluids in the kill and/or choke line(s) undergo an internal energy rise when they are compressed; this heat of compression causes a slight elevation of fluid temperatures throughout the system. [0013] The pressurized fluids in the kill and/or choke line(s) cool as they lose heat to their surroundings. [0014] Shut-in test pressures decline as the testing fluids cool; the rate of pressure decline is fastest initially when the temperature differences (.DELTA.T) between fluids and surroundings are greatest, and slows as .DELTA.T becomes less”).
	As to claim 8, this claim is the non-transitory computer readable medium claim corresponding to the system claim 1 and is rejected for the same reasons mutatis mutandis.		
	As per claim 10, Winters teaches the non-transitory computer-readable medium of claim 8, wherein the range of acceptable decay rates is between three psi per minute and 5 psi per minute (see [0004] this paragraph suggests that this range is a very well-known range and standard for testing decay rates of pressure for BOP; also, see [0023] and [0046-0049] “the time at stabilization t.sub.s (e.g., when P'(t)=-3 psi/min)”; also, see [0051] “The digital algorithm is therefore focused on predicting the pressure P.sub.s at which a test performed by the chart method is likely to be ended and interpreted (e.g., the shut-in pressure at which the pressure decline rate is -3 psi/min.); (see [0023] “(4) successively compute the pressure decline rate, the time when a first pre-determined pressure decline rate is achieved, and the pressure in the isolated portion of the throughbore at such time; and (5) signal when successive predicted pressures becomes stable” and [0046-0049] “…"Stable solution" here means the forecast or predicted pressure does not change appreciably as more data is added, whereupon the user/operator is confident that the solution correctly represents the pressure trend and can be used to interpret the current BOP test…”; also, see [0072] “…Preferably, digital BOP testing software should not display a green light until at least 5 minutes of shut-in time have elapsed. This is necessary to comply with the current MMS requirement of "must hold the required pressure for 5 minutes”; also, see [0003] “[0003] Current subsea Blow Out Preventer (BOP) testing practice (in U.S. "Oil and Gas Drilling Operation," Subpart D, 30 C.F.R. Chapter II, current Edition; and generally worldwide) is to view shut-in test pressures on circular chart recorders and wait until a 5-minute period of reasonably stable pressures is obtained (see FIG. 1)… Tests are initiated well in excess of required pressures. A 5-minute period of reasonably stable pressures is required as proof of non-leaking tests since, absent additional analysis, the periods of overtly declining shut-in pressures could be indicative of leaks in the systems”, thus, 5 minutes is a well-known feature of time for testing BOP).
	As per claim 11, Winters teaches the non-transitory computer-readable medium of claim 8, Winters further teaches further comprising instructions for causing the processing device to, prior to the time period, cause a pump of the pressurization subsystem to communicate an oil-based mud or a synthetic-based mud through the pressurization subsystem to pressurize the pressurization subsystem (see 0007 “The valves (e.g., annular preventers, pipe rams, shear rams, etc.) 22 in the BOP stack are tested in sequence by closing each valve and then pumping fluid from the CU into the test volume until a "target pressure" is reached (i.e. the "pumping phase"). At the target pressure, pumping stops and the pressure in the test volume is monitored until the test is deemed valid (i.e. the "shut-in phase"); also, see 0020 “…the method uses a pressurization unit for applying pressurized fluid to the isolated portion of the throughbore of the BOP…”; also, see [0015-0016] synthetic based mud; also, see [0065]).
	As to claim 12, this claim is the non-transitory computer readable medium claim corresponding to the system claim 5 and is rejected for the same reasons mutatis mutandis.	
 	As to claim 13, this claim is the non-transitory computer readable medium claim corresponding to the system claim 6 and is rejected for the same reasons mutatis mutandis.
	As to claim 14, this claim is the non-transitory computer readable medium claim corresponding to the system claim 7 and is rejected for the same reasons mutatis mutandis.	
	As to claim 15, this claim is the method claim corresponding to the system claim 1 and is rejected for the same reasons mutatis mutandis.
 	As to claim 18, this claim is the method claim corresponding to the non-transitory computer readable medium claim 11 and is rejected for the same reasons mutatis mutandis.
	As to claim 19, this claim is the method claim corresponding to the system claim 5 and is rejected for the same reasons mutatis mutandis.
 	As to claim 20, this claim is the method claim corresponding to the system claim 6 and is rejected for the same reasons mutatis mutandis. 	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Winters et al (US 20080185143).
 	As per claim 17, Winters teaches the method of claim 15, while Winters further teaches wherein a range of acceptable decay rates is between 3 or less, (see [0004] this paragraph suggests that this range is a very well-known range and standard for testing decay rates of pressure for BOP; also, see [0023] and [0046-0049] “the time at stabilization t.sub.s (e.g., when P'(t)=-3 psi/min)”; also, see [0051] “The digital algorithm is therefore focused on predicting the pressure P.sub.s at which a test performed by the chart method is likely to be ended and interpreted (e.g., the shut-in pressure at which the pressure decline rate is -3 psi/min.; also, see [0052] “…This group is significant in that all tests were held shut-in to pressure decline rates of -3 psi/min or less…”), and the acceptable period of time is at least five minutes (also, see [0072] “…Preferably, digital BOP testing software should not display a green light until at least 5 minutes of shut-in time have elapsed. This is necessary to comply with the current MMS requirement of "must hold the required pressure for 5 minutes”; also, see [0003] “[0003] Current subsea Blow Out Preventer (BOP) testing practice (in U.S. "Oil and Gas Drilling Operation," Subpart D, 30 C.F.R. Chapter II, current Edition; and generally worldwide) is to view shut-in test pressures on circular chart recorders and wait until a 5-minute period of reasonably stable pressures is obtained (see FIG. 1)… Tests are initiated well in excess of required pressures. A 5-minute period of reasonably stable pressures is required as proof of non-leaking tests since, absent additional analysis, the periods of overtly declining shut-in pressures could be indicative of leaks in the systems”, thus, 5 minutes is a well-known feature of time for testing BOP), Winters does not explicitly teach the range of acceptable decay rates is between  zero and five psi per minute.
	However, Winters discloses or suggest the range of acceptable decay rates is between  zero and five psi per minute (see [0004] “In the United States under current regulations, subsea BOP tests, recorded on 4-hour 15,000 psi circular charts,
are typically ended when pressure decline rates are in the range -4 to -3 psi/min. This is because the pressure trace begins to appear steady once pressure decline rates diminish to the range -4 to -3 psi/min, making this the as-practiced
limit of circular chart resolution. Given the subjective nature of visual chart interpretation, tests are sometimes stopped at pressure decline rates as high as -5 psi/min and as low as -2 psi/min. A decline rate of -3 psi/min is representative of a high standard of current testing practice”, Thus,  this paragraph suggests that the range includes range values to satisfy standard values for testing decay rates of pressure for BOP; [0046-0049] “the time at stabilization t.sub.s (e.g., when P'(t)=-3 psi/min)”; also, see [0052] “…This group is significant in that all tests were held shut-in to pressure decline rates of -3 psi/min or less…”, this range could include any value between 3 and less, including zero). 
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Winters’s invention to include the range of acceptable decay rates between zero and five psi per minute as taught/disclosed by Winters in order to have a system that is more complete and to provide BOP pressure tests that is less prone to error (expanding the range will cause having less failed tests) and also to comply with standard regulation (see [0004]) and because it has been held in court that any value or ranges overlapping, approaching, and/or included within a broader claimed range would have been obvious to one of ordinary skill in the art (see MPEP 2144.05 “…In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”… "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003)…”) in order to have a system that is more complete and to provide BOP pressure tests that is less prone to error (expanding the range will cause having less failed tests).  
Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Winters et al (US 20080185143) in view of Anisur Rahman et al (US 20160201452 hereinafter referred as “Anisur”).
 	As per claim 21, Winters teaches the system of claim 1, wherein the model relates the pressure to a plurality of different optimized values (these optimized values are exemplified as constant values in the instant invention. Winters teaches a plurality of values including constant values), 
	While Winters teaches predetermined optimized values or constants or coefficients, Winters does not explicit teach wherein at least a subset of the plurality of different optimized values are determinable using predetermined values from historical blowout preventer tests (this has been interpreted as the optimized values/constants are determined from historical BOP tests as suggested in the original disclosure). 
	However, Anisur teaches a system for measuring transient tests comprising  teach a model that relates to a plurality of optimized values (constants), wherein at least a subset of the plurality of different optimized values are determinable using predetermined values from historical blowout preventer tests (see [0011] and see Fig. 3 step 38 model values; also, see [0036] and see [0087] “…during step 38 are evaluated by determining the differences of the model values from the historical test (measured or test) well pressures, changes in pressures and pressure derivatives values obtained during step 32. The results of the differences observed in step 42 between the model and the data can signify how valid the value of X as estimated during step 36 is”). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Winters’ invention to include wherein at least a subset of the plurality of different optimized values are determinable using predetermined values from historical blowout preventer tests as taught by Anisur in order to optimize constant or calculated values used in the pressure model to obtain more accurate pressure testing results (see Fig. 3 the optimized values are optimized or determined by comparing with historical tests values, thus, a more accurate value and models are determined). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	Franklin et al (US 9207143) teaches a method and system for testing a BOP, a model is generated based on pressure measurements, pressures levels and pressures decays are predicted based on the model, the test is used to determined failure of the BOP when the tests fails. 
	Pressure tests in BOP were/are very well known and are standards well recognized and required by law to be performed before a well or BOP is used. Failure of these tests not being within the required standard values, it is detection/determination of failures in the BOP system.  
	NPL reference Hellail, (optimizing BOP testing) recites “When testing the BOP system, operators must conduct a low-pressure and a high-pressure test for each BOP component. Each individual pressure test must hold pressure long enough to demonstrate that the tested component(s) holds the required pressure. The district manager might approve or require other test pressures or practices; Each test must hold the required pressure for five minutes. If the equipment does not hold the required pressure during a test, operators must remedy the problem and retest the affected component(s) before resuming drilling operations”. Thus, these tests are required standards.  
	Also, the NPL reference Federal Register (“code of federal regulations”) 30 CFR 250.1611 and 250.1625 disclose the requirements for the pressure tests. 
	The NPL reference Franklin et al (JIP rethinks BOP leak detection for deepwater) teaches a graphical user interface and software used to perform pressure tests in BOP based on collected data, and predict failure in the BOP such as possible leaks or not leaks based on the data collected and modeled.   
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571) 270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117

/Ramon A. Mercado/Primary Examiner, Art Unit 2132